Exhibit 10.2

June 1, 2009

Gottschalks Inc.
7 River Park Place East
Fresno, California 93729
Attention: James R. Famalette, Chairman and Chief Executive Officer

Re: First Amendment to Asset Purchase Agreement

Dear Sir:

Reference is made to that certain Asset Purchase Agreement, dated as of May 20,
2009 (the "APA"), by and between Gottschalks Inc., a Delaware corporation (the
"Company") and Forever 21 Retail, Inc., a California corporation (the "Buyer").
Section 12.8 of the APA provides in part that the APA may be amended or modified
only by a written instrument executed by the parties thereto. In connection with
the foregoing, each of the Company and the Buyer has determined that it is
desirable to amend the APA as set forth in this letter agreement (this
"Amendment"). Therefore, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Buyer hereby agree as follows:

Defined Terms.

All capitalized terms used, but not defined, in this Amendment shall have the
meanings given to such terms in the APA.



Amendments to the APA.

Introductory Paragraph to the APA. The last sentence of the introductory
paragraph to the APA shall be deleted and replaced in its entirety with the
following:

"In connection with the Auction, and in accordance with the Bid Procedures as
modified by this agreement, Forever 21 Retail, Inc., a California corporation,
or its permitted assignee in accordance with Section 12.1 below (the "Buyer"),
is pleased to have the opportunity to present this binding letter agreement
(this "Agreement") for the acquisition of the three (3) fee simple properties
owned by the Company and identified on Exhibit A attached hereto (the "Fee
Simple Interests") and up to twelve (12) of the Company's leasehold interests
identified on Exhibit B attached hereto (the "Leasehold Interests") and the
related leases and other contracts listed on Exhibit C attached hereto (the
"Contracts" and, together with the Leasehold Interests and the Fee Simple
Interests, the "Real Property Interests"), all upon the terms and conditions set
forth herein but subject to the Bid Procedures (collectively, the
"Acquisition"); provided, however, that in the event of any inconsistencies
between this Agreement and the Bid Procedures, this Agreement shall control."

Leasehold Interests.

Section 1.2.2(c) of the APA shall be deleted and replaced in its entirety with
the following:



--------------------------------------------------------------------------------





"(c) with respect to the Leasehold Interest located in Santa Maria, California
(the "Santa Maria Leasehold Interest"),

(i) on or before June 10, 2009, the Buyer shall be responsible for all
Incremental Occupancy Costs otherwise owed by the Company under any Designated
Contract applicable to the Santa Maria Leasehold Interest that are accrued
during (or are otherwise attributable to) the period beginning on and after the
later of (x) June 11, 2009, and (y) the date upon which the Liquidation Agent
(as defined below) returns the Santa Maria Leasehold Interest to the Company at
the conclusion of each GOB Sale conducted at the Santa Maria Leasehold Interest
(such date, the "Santa Maria Allocation Date"); or

(ii) after June 10, 2009, then the Buyer shall be responsible for all
Incremental Occupancy Costs otherwise owed by the Company under any Contract
that: (A) in the case of any Designated Contract applicable to the Santa Maria
Leasehold Interest, are accrued during (or are otherwise attributable to) the
period beginning on and after the Santa Maria Allocation Date; and (B) in the
case of any Excluded Contract applicable to the Santa Maria Leasehold Interest,
are accrued during (or are otherwise attributable to) the period beginning on
the date upon which the Liquidation Agent returns the Santa Maria Leasehold
Interest to the Company at the conclusion of each GOB Sale conducted at the
Santa Maria Leasehold Interest and ending on the effective date of rejection of
such Excluded Contract;"

Purchase Price.

Section 3.1.1 of the APA shall be deleted and replaced in its entirety with the
following:



"3.1.1. The aggregate consideration for the purchase and sale of the Designated
Real Property Interests is Sixteen Million Two Hundred Fifty Thousand Dollars
($16,250,000.00) by wire transfer of immediately available funds (the "Purchase
Price"), which shall be due and payable by the Buyer at Closing and deliverable
to the Company in accordance with Sections 3.1.2 and 4.5; provided, however,
that the Purchase Price shall be subject to (i) the Damage Deposit, as set forth
in Section 7.3.2, (ii) the Signage Removal Deposit, as set forth in Section
7.3.3, and (iii) the payment at Closing by the Escrow Holder (as defined below),
on behalf of the Company, of any Outstanding Tax Obligations (as defined below)
to such tax authorities and in such amounts as are determined in good faith by
the Escrow Holder and jointly approved in writing by the Buyer and the Company
at or prior to the Closing in accordance with Section 3.4."

Exhibit B to the APA.

Exhibit B to the APA shall be deleted and replaced in its entirety with the form
of Exhibit B attached hereto as
Attachment 1
.



2

--------------------------------------------------------------------------------



Exhibit C to the APA.

Exhibit C to the APA shall be deleted and replaced in its entirety with the form
of Exhibit C attached hereto as
Attachment 2
.



Break-Up Fee

.
For the avoidance of doubt, the parties hereto hereby acknowledge that the
Company's consummation of the sale and/or assignment to any third party
purchaser of any of the leasehold interests identified on
Attachment 3
attached hereto (the "
Excluded Leasehold Interests
") (and any leases or other contracts related thereto) shall not constitute an
Alternative Transaction, shall not result in the termination of the APA, and
shall not trigger the payment of the Break-Up Fee or the return of the
Performance Deposit to the Buyer.



Incremental Occupancy Costs.

For the avoidance of doubt, the parties hereto hereby acknowledge that (i) the
Buyer shall not be responsible for any Incremental Occupancy Costs otherwise
owed by the Company that are attributable to any of the Excluded Leasehold
Interests (as defined in
Section 3
above), and (ii) in the event the Buyer delivers a Leasehold Designation Notice
to the Company pursuant to Section 1.2.1 of the APA on or before June 10, 2009,
indicating that the Santa Maria Leasehold Interest shall not be included among
the Designated Leasehold Interests, then the Buyer shall not be responsible for
any Incremental Occupancy Costs otherwise owed by the Company that are
attributable to the Santa Maria Leasehold Interest.



Effectiveness.

This Amendment shall become effective upon the acceptance hereof by the Company.



Reference to and Effect on the APA

.
On and after the date hereof, each reference in the APA to "this Agreement,"
"hereunder," "hereof," "herein" or words of like import referring to the APA
shall mean and be a reference to the APA as amended by this Amendment. Except as
expressly set forth in this Amendment, the terms and conditions of the APA shall
remain in full force and effect.



Entire Agreement

.
This Amendment and the APA, together with the exhibits, attachments and
schedules hereto and thereto, shall constitute the entire understanding and
agreement between the Company and the Buyer with regard to the subjects hereof
and thereof.



Governing Law.

This Amendment shall be construed, performed and enforced in accordance with,
and governed by, the Laws of the State of Delaware (without giving effect to the
principles of conflicts of laws thereof) except to the extent that the laws of
such State are superseded by the Bankruptcy Code.



Counterparts

.
This
Amendment
may be executed in counterparts, each of which shall be deemed an original, but
all of which shall constitute the same instrument. The facsimile transmission of
any original signed counterpart of this Amendment, and the retransmission of any
signed facsimile transmission, shall be treated for all purposes as the delivery
of an original signed counterpart.



[Signature Page Follows]

3

--------------------------------------------------------------------------------



Please confirm your acceptance of the foregoing by signing the enclosed copy of
this Amendment in the space provided below and returning the copy to the
undersigned.

Very truly yours,

FOREVER 21 RETAIL, INC.

By: /s/ Lawrence H. Meyer
Name: Lawrence H. Meyer
Title: Executive Vice President

ACCEPTED AND AGREED
AS OF JUNE 1, 2009:

GOTTSCHALKS INC.

By: /s/ James R. Famalette
Name: James R. Famalette
Title: Chairman and Chief Executive Officer

Copies to:

Lawrence H. Meyer, Executive Vice President, Forever 21 Retail, Inc.
Alyssa Schaffer, Lease Administrator for Forever 21 Retail, Inc.
Peter M. Gilhuly, Esq., Latham & Watkins LLP
C. James Levin, Esq., and Stephen H. Warren, Esq., O'Melveny & Myers LLP
Lawrence C. Gottlieb, Esq., and Michael Klein, Esq., Cooley Godward Kronish LLP

 

 

S-1

--------------------------------------------------------------------------------

Attachment 1

Form of Exhibit B to the APA

EXHIBIT B: Leasehold Interests

Leases and all amendments thereto at the following locations:



Store No.

Property/Lease Description

04

Santa Maria, Shopping Center, 100 Town Center East, Santa Maria, California
93454.

05

Fashion Fair, Fresno, Shopping Center, 755 E. Shaw Avenue, Fresno, California
93710.

07

Chico, Shopping Center, 1962 East 20th Street, Chico, California 95928.

09

Sacramento, Country Club Plaza, Shopping Center, 2300 Watt Avenue, Sacramento,
California 95825.

10

Bakersfield Valley Plaza, Shopping Center, 2801 Ming Avenue, Bakersfield,
California 93304.

16

Modesto Vintage Fair, Shopping Center, 3401 Dale Road, Suite 200, Modesto,
California 95356.

20

San Luis Obispo, Shopping Center, 313 Madonna Road, San Luis Obispo, California
93405 (Home/Children's Store).

39

Davis, Shopping Center, 875 Russell Blvd, #2, Davis, California 65616.

42

Riverside, Shopping Center, 3635 Riverside Plaza, Riverside, California 92506.

45

Hemet, Shopping Center, 2200 W. Florida Ave, Hemet, California 92545.

66

Yakima, Shopping Center, 2533 Main Street, Union Gap, Washington 98903.

72

Dimond, Shopping Center, 800 E. Dimond Blvd, #1, Anchorage, AK 99515.



Attachment 1-1

--------------------------------------------------------------------------------

Attachment 2

Form of Exhibit C to the APA

EXHIBIT C: Contracts

Contracts Relating to Fee Simple Interests

Store No.

Store Name

Agreement

14

Yuba City

Construction, Operation and Reciprocal Easement Agreement, The Mall at Yuba
City, dated February 5, 1989, by and between Yuba Plaza Associates, Ltd., J.C.
Penney, Inc., Sears, Roebuck and Co. and Gottschalks, Inc.

Amendment No. 1 to Construction, Operation and Reciprocal Easement Agreement,
The Mall at Yuba City, entered into December 6, 2002, by and between Yuba Plaza
Associates, Ltd., J.C. Penney, Inc., Sears, Roebuck and Co. and Gottschalks,
Inc.

Amendment No. 2 to Construction, Operation and Reciprocal Easement Agreement,
Yuba Sutter Mall - Yuba City, California (Formerly "The Mall at Yuba City"),
entered into March 27, 2009, by and between Steadfast Yuba City I, LLC and
Steadfast Yuba City II, LLC, J.C. Penney, Inc., Sears, Roebuck and Co. and
Gottschalks, Inc.

20

San Luis Obispo

Amended and Restated Construction, Operation and Reciprocal Easement Agreement,
entered in as of July 30, 1999, by and among MBK Southern California, Ltd.
(Successor in interest to MONY Life Insurance Company [formerly known as The
Mutual Life Insurance Company of New York], Gottschalk's, Inc. and Nesbitt
Partners San Luis Obispo Venture Ltd.

29

Hanford

Construction, Operation and Reciprocal Easement Agreement, Hanford Mall, entered
into January 30, 1992, by and between Hanford Mall Associates, Gottschalks, Inc.
and Mervyn's (Hanford Mall Associates, assigned its interest to Hanford Mall
Partners, L.P., pursuant to an Assignment of Operating Agreements, made as of
January 27, 1998).

Amendment No. 1 to Construction, Operation and Reciprocal Easement Agreement,
Hanford Mall entered into December 30, 1992, by and between Hanford Mall
Associates, Gottschalks, Inc., Mervyn's.

Amended and Restated Construction, Operation and Reciprocal Easement Agreement,
Hanford Mall, entered into July 30, 1999, by and between Hanford Mall Partners,
L.P., Gottschalks, Inc., Mervyn's, and Sears, Roebuck and Co.

Separate Agreement, entered into 1992, by and between Gottschalks, Inc. and
Hanford Mall Associates, L.P. (Hanford Mall Associates, L.P. assigned its
interest to Hanford Mall Partners, L.P., pursuant to an Assignment of Operating
Agreements, made as of January 27, 1998).

Attachment 2-1

--------------------------------------------------------------------------------

Contracts Relating to Leasehold Interests

Leases and all amendments thereto at the Leasehold Interests, as well as the
following additional contracts:

Store No.

Store Name

Agreement

05

Fashion Fair

Second Amendment to and Restatement of Construction, Operation and Reciprocal
Easement Agreements (Fresno Fashion Fair), dated July 1, 1982, among Triple "F"
Investments, The MacDonald Group, Ltd, Carter Hawley Hale Stores, Inc., J.C.
Penney Company, Inc., and R.H. Macy & Co., Inc., as amended.

Letter Agreement (re: Improvement Rent), dated May 15, 1998, between Macerich
Fresno Limited Partnership, successor in interest to MCA Fresno Associates,
L.P., and Gottschalks, Inc.

07

Chico

Construction, Operation and Reciprocal Easement Agreement and Second Amendment
to and Restatement of Declaration of Easements (Chico Mall), dated September 30,
1992, by and between Chico Mall Associates and J.C. Penney Properties, Inc.

09

Sacramento

Reciprocal Grant of Easements and Declaration of Establishment of Restrictions
and Covenants Affecting Land known as Country Club Plaza, dated December 31,
1968, by and among E. Phillip Lyon and Lillian Lyon, his wife, and Sheldon M.
Gordon and Jane W. Gordon, his wife, as tenants in common, New York Life
Insurance Company and Broadway-Hale Stores, Inc., Security Pacific National
Bank, as Trustee for Continental Assurance Company, Beneficiary, W. Kevin Casey
and James F. Thacher, joint tenants, as Trustee for New England Mutual Life
Insurance Company, Beneficiary under two deeds of trust, Western Title Insurance
Company, as Trustee for The Franklin Life Insurance Company, Beneficiary, as
Trustee for Earl Cohen, Ida R. Cohen, his wife, James J. Cordano, June Cordano,
his wife, Norman L. Iverson and Marie K. Iverson, his wife, Sol Mindlin and
Doris Mindlin, his wife, Herbert L. Wallerstein, Jr., and Norma C. Wallerstein,
his wife, Martin H. Webster and Miriam G. Webster, his wife, Beneficiaries, J.C.
Penney Company, Inc., Michael J. King and Gertrude Lucille King , his wife, and
Burrell I. Lusk and Maybelle G. Lusk, his wife, as amended.

10

Bakersfield Valley Plaza

Third Amendment to and Restatement of Declaration of Restrictions and Covenants
Affecting Land and Construction and Operating Agreement, dated as of May 13,
1987, among Valza Corp, Carter Hawley Hale Stores, Inc., J. C. Penney
Properties, Inc., Sears, Roebuck and Co., and The May Department Stores Company.

16

Modesto Vintage Fair

First Amendment to and Restatement of Construction, Operation and Reciprocal
Easement Agreement (Modesto, California) (Vintage Faire Associates), dated as of
March 1, 1977, among Sears Roebuck and Co., J.C. Penney Company, Inc., R.H. Macy
& Co., Inc. and Carter Hawley Hale Stores, Inc.

20

San Luis Obispo

Amended and Restated Construction, Operation and Reciprocal Easement Agreement,
entered in as of July 30, 1999, by and among MBK Southern California, Ltd.
(successor in interest to MONY Life Insurance Company [formerly known as The
Mutual Life Insurance Company of New York], Gottschalk's, Inc. and Nesbitt
Partners San Luis Obispo Venture Ltd.

Attachment 2-2

--------------------------------------------------------------------------------



72

Dimond

Agreement for Covenants, Conditions and Restrictions, dated April 6, 1990, by
and between Joe C. Ashlock and Patty Ashlock, husband and wife, and Dimond
Center, Ltd.



 

Attachment 2-3

--------------------------------------------------------------------------------

Attachment 3

Excluded Leasehold Interests

Leases and all amendments thereto at the following locations:



Store No.

Property/Lease Description

03

Visalia, Shopping Center, 2211 S. Mooney Blvd, Visalia, California 93277.

20

San Luis Obispo, Shopping Center, 313 Madonna Road, San Luis Obispo, California
93405 (Furniture Store).

89

Riverpark, Shopping Center, 7890 N. Blackstone, Fresno, California 93720.



Attachment 3-1

--------------------------------------------------------------------------------

